Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission file number: 000-52098 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) California State of incorporation 20-4797048 I.R.S. Employer Identification Number 14345 Pipeline Avenue Chino, California Address of Principal Executive Offices Zip Code (909) 393-8880 Registrants telephone number, including area code Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value 1 Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. £ Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (c) of the Securities Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. þ Yes £ No Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. £ Yes þ No The registrants revenues for its most recent fiscal year were $6,081,346. As of March 21, 2008, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $10.7 million. Shares of common stock held by each executive officer and director and each person owning more than five percent of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of the affiliate status is not necessarily a conclusive determination for other purposes. On March 21, 2008, there were 699,798 shares of Chino Commercial Bancorp Common Stock outstanding. Documents Incorporated by Reference: Portions of the definitive proxy statement for the 2007 Annual Meeting of the Shareholders to be filed with the SEC pursuant to SEC Regulation 14A are incorporated by reference in Part III, Items 9-12 and Item 14. Transitional Small Business Disclosure Format (check one): £ Yes þ No 2 EXPLANATORY NOTE Chino Commercial Bancorp is filing this Amendment No. 1 to the Annual Report on Form 10-KSB filed with the Securities and Exchange Commission on March 31, 2008 solely to furnish the exhibits to the Annual Report, which exhibits were inadvertently incorrectly transmitted in the initial filing and to include exhibits 21 and 23.1. The text of the Annual Report remains unchanged. 3 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: March 25, 2008 CHINO COMMERCIAL BANCORP By: /s/Dann H. Bowman Dann H. Bowman President and Chief Executive Officer /s/Sandra F. Pender Sandra F. Pender Senior Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/Dann H. Bowman Director and President March 25, 2008 Dann H. Bowman /s/ Bernard Wolfswinkel Chairman of the Board, Director March 25, 2008 Bernard Wolfswinkel /s/ H. H. Kindsvater Vice Chairman of the Board, March 25, 2008 H. H. Kindsvater Director /s/Linda Cooper Director March 25, 2008 Linda Cooper /s/Pollyanna Franks Director March 25, 2008 Pollyanna Franks /s/Richard Malooly Director March 25, 2008 Richard Malooly /s/Richard Vanderpool Director March 25, 2008 Richard Vanderpool 4 /s/Thomas Woodbury Director March 25, 2008 Thomas Woodbury, D. O /s/Jeanette Young Director and Corporate March 25, 2008 Jeanette Young Secretary 5
